DETAILED ACTION

The Information Disclosure Statement(s) filed 12/11/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
	The election filed 4/18/2022 has been entered. Claims 12, 13, and 17 have been withdrawn. Claims 1-11, 14-16, and 18-20 remain pending in the application and are directed to the species represented in Figures 1-3 and 11-12. Examiner believes that a typographical error may have occurred when entering the elected claims, as claim 11 is directed to an attachment member with an L-Shaped extension which is not depicted in Figures 1-3, and 11-12. This is supported by ¶ [0038] of Applicant’s disclosure which indicates that the embodiment comprising the L-shaped extension is represented in Figure 4. As such, Examiner will be treating claim 11 as if it is a non-elected claim. Please advise in response if Examiner made in error in this assessment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
 “Shallow groove” found in claim 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scown et al. (US Patent No. 7059565).
Regarding claim 1, Scown teaches a quick attach bracket configured to releasably secure to a structure, comprising: a first portion and a second portion aligned substantially perpendicular with the first portion (Figures 2-4); a retaining ridge disposed across the first portion and extending in a direction of the second portion (Figures 2-4), wherein the retaining ridge is configured to receive a flange of a structure (Figures 2-4); and a hub (Figures 2-4, element 150) disposed on the second portion and extending in a direction of the first portion, the hub comprising: a sidewall that extends from the second portion in the direction of first portion (depicted in Figure 3); a façade aligned with the second portion (bottom face of hub parallel to second portion connecting the outward face to the sidewall as depicted in Figure 3); and a rounded portion connecting the sidewall with the façade to assist with installation of the hub into a recess or a through-hole of the structure (The hubs depicted in Figures 2-3 are circular in nature, as such the portion connecting the façade and sidewall of the hub would be round).
Regarding claim 2, Scown teaches the invention discussed in claim 1, wherein the retaining ridge is adapted to slide along a flange of a structure such that a location of the quick attach bracket along the structure is determined via insertion of the hub into a recess or a through-hole of the structure (as depicted in Figure 4).  
Regarding claim 4, Scown teaches the invention discussed in claim 1, further comprising a notch centrally located within the hub (depicted in Figures 2 and 3), the notch being configured to improve accessibility for removing the quick attach bracket from a structure by hand (Col. 5, lines 28-40).
Regarding claim 5, Scown teaches the invention discussed in claim 1, wherein the sidewall comprises a shallow groove configured to provide a secure fit within the recess or the through-hole (sidewall depicts a plurality of grooves in Figure 3), and the façade has a substantially flat surface parallel with the second portion (depicted in Figures 2 and 3).
Regarding claim 6, Scown teaches the invention discussed in claim 1, wherein the sidewall extends from the second portion by a first distance, the first distance being configured such that the hub protrudes by a preferred amount into the recess or the through-hole of the structure (depicted in Figure 2).
Regarding claim 7, Scown teaches the invention discussed in claim 1, further comprising a predetermined stiffness, the predetermined stiffness being determined by characteristics of the first portion and the second portion, the characteristics comprising: a) a material type, b) a thickness, and c) a width (these limitations are abstract design parameters. Scown’s bracket was engineered by determining a material, thickness, and width suitable for attaching the bracket to a structure as demonstrated in most of the figures), such that the quick attach bracket is sufficiently flexible to enable easy installation while simultaneously being sufficiently stiff to securely attach the quick attach bracket to the structure (Col. 4, line 58- Col. 5, line 16. Col. 5, lines 28-40. Figures 2 and 4).  
Regarding claim 9, Scown teaches the invention discussed in claim 1, further comprising an attachment member mechanically coupled to either the first portion or the second portion (portion extending left from intersection of first and second portion in Figure 3), wherein the attachment member is configured for attaching an object to the quick attach bracket (depicted in Figures 2 and 4).

Claim(s) 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barnard et al. (US Patent No. 5823484).
Regarding claim 14, Barnard teaches a bracket comprising: an L-shaped member having a lateral segment extending laterally and a longitudinal segment extending longitudinally (Figure 4A and 4B), the lateral segment being substantially perpendicular to the longitudinal segment (as depicted in Figures 4A and 4B); a retaining ridge on the lateral segment, the retaining ridge being longitudinally raised above the lateral segment (Figure 4A and 4B, element 29a), wherein the retaining ridge is configured to receive a flange of a beam (the ridge is configured to receive any type of flange); a hub extending from the longitudinal segment in a direction of the lateral segment (Figures 4A and 4B, element 32), wherein the hub has a curved outer diameter shaped to insert into a lightening hole of the beam (as depicted in Figures 4A and 4B), such that the bracket is installable by hand via hooking of the retaining ridge on the flange and insertion of the hub into the lightening hole (Col. 3, lines 22-32 teaches that the bracket is installable into lightening holes while simultaneously receiving the flange); and the hub is truncated to partially fill the lightening hole (as depicted in Figures 4A and 4B) when installed on the beam such that the hub may be pulled out of the lightening hole by hand for uninstalling the bracket from the beam (Barnard teaches the physical limitations claimed, this last sentence is intended us of the claimed invention).
Regarding claim 15, Barnard teaches the invention discussed in claim 14, further comprising an attachment segment mechanically coupled to the lateral segment (Figure 4B, attachment clip on bottom of lateral segment), wherein the attachment segment is configured for attaching an object to the lateral segment directly against the flange of the beam (Figure 4B. Col. 3, lines 22-32).
Regarding claim 18, Barnard teaches the invention discussed in claim 14, wherein the hub comprises a central notch (depicted in Figure 4B) adapted for enabling one or more of a wire, a cable, or a hydraulic fluid line to be routed through the lightening hole while the bracket is installed on the beam (Col. 3, lines 22-32).
Regarding claim 19, Barnard teaches the invention discussed in claim 14, wherein the hub is formed of a malleable material made from one or more of nylon, acrylonitrile butadiene styrene, polycarbonate, epoxy resin, or thermoplastic, such that the hub is configured to accommodate tolerance variation of a) an inner diameter between different lightening holes, or b) a distance between the flange and different lightening holes (Col. 1, line 50- Col. 2, line 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scown et al. (US Patent No. 7059565).
Regarding claim 3, Scown teaches the invention discussed in claim 1. Scown fails to specifically teach wherein the hub comprises a half-circle shaped protrusion configured for insertion into a circular recess or a circular through-hole of the structure, such that the hub occupies a portion of the circular recess or the circular through-hole when installed. However, Scown teaches the hub comprising four quadrant shaped protrusions configured for insertion into a circular recess or a circular through-hole of the structure (Figure 2), such that the hub occupies a portion of the circular recess or the circular through-hole when installed. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Scown’s quadrant protrusions such that the protrusions were half-circle in shape, in order to provide more structural rigidity to the hub, while still facilitating hand installation when attaching the bracket to a structural member. 
Regarding claim 8, Scown teaches the invention discussed in claim 1, wherein the hub is fixed to the second portion such that the quick attach bracket is sufficiently stiff to securely attach to the structure (Col. 4, line 58- Col. 5, line 16. Depicted in Figures 2 and 4), while the hub is sufficiently malleable to accommodate tolerance variations of a recess or a through-hole of the structure (Col. 5, lines 28-40). Scown fails to specifically teach that the hub is formed of a softer material compared to the first and second portion. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Scown’s hub is formed of softer material than the first and second portions as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 10, Scown teaches the invention discussed in claim 9, wherein the attachment member comprises an attachment mechanism configured for fastening a part or component to the quick attach bracket (depicted in Figures 2 and 4). Scown fails to specifically teach that the attachment mechanism has a threaded stand adapted to accept a bolt with matching threads. However, it would have been obvious to one of ordinary skill in the art to specify that Scown’s attachment member comprised threaded bolt attachment mechanism, as Scown’s attachment member comprises a plurality of through holes (Figure 3, element 130) in which threaded bolts, which are well known in the art, may be used in an similar manner to that of Scown’s gromet attachment device (Figure 2, element 165) to affix a separate structure to the bracket. 

Claim(s) 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. (US Patent No. 5823484).
Regarding claim 16, Barnard teaches the invention discussed in claim 15, wherein the attachment segment is configured for attaching an interior panel of an aircraft cabin (While not directly specified by Barnard, the bracket is configured for receipt of a support structure as taught in Col. 3, lines 22-32. Further, the abstract notes that the bracket is used for supporting conduit systems in aircraft. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the aircraft support structure for which Barnards’s bracket was developed is an interior panel of an aircraft cabin).
Regarding claim 20, Barnard teaches the invention discussed in claim 14, wherein the hub extends by a first distance from the longitudinal segment. Barnard fails to specifically teach the first distance being between about 0.15-inch to about 0.25-inch. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the size of the bracket parts, since it has been held that where the general conditions of a claim are disclosed in the prior art (the teachings of a bracket capable of enabling wires or hydraulic lines through lightening holes in an aircraft structure as taught by Barnard), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644